Citation Nr: 0412664	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  96-43 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel




INTRODUCTION

The appellant is the widow of veteran who served on active 
duty with the U.S. Army from July 1969 to April 1971, 
including service in Vietnam from June 1970 to April 1971.  
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In November 2003, the appellant testified at a 
Travel Board hearing at the RO before the undersigned.    

This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran died at home on October [redacted], 1995.  He was 45 years 
old at the time of death.  His death certificate shows the 
cause of death was glioblastoma, with cerebral edema listed 
as a significant condition contributing to death.  There was 
no autopsy.  Service connection was not in effect for any 
disability at the time of death.

An August 1994 surgical pathology report (Pathology Accession 
[redacted]) from the Michael Reese Hospital and 
Medical Center, 2929 South Ellis Avenue, Chicago, Illinois, 
60616, reflects that brain tumor biopsies revealed small 
fragments of glioblastoma multiforme.

The appellant claims that the aggressive glioblastoma that 
took the veteran's life developed as a consequence of his 
exposure to herbicides (Agent Orange) in Vietnam.  In support 
of her contention, she has submitted two items of scientific 
literature:  A Draft Review of an August 1994 EPA Health 
Assessment Document and a Section from CANCER, Principles & 
Practice of Oncology, 5th Edition, Volume 2, regarding 
neoplasms of the Central Nervous System.  The Board notes 
that the latter text contained the statement that "[a] 
higher than expected increase in the incidence of brain 
tumors has been observed as a result of purported exposure to 
pesticides, herbicides, and fertilizers,..."  Musicco M. 
Filippini G, Bordo BM, et al.  Gliomas and (occupational ) 
exposure to carcinogens: Case-control study.  Am J. Epidemiol 
1982: 116:782.

The Board finds that the etiology of the veteran's 
glioblastoma (a question critical to the matter at hand) is 
unclear, and that additional development in the form of an 
advisory opinion from the Armed Forces Institute of Pathology 
(AFIP) is needed to resolve the medical question remaining.  
The tissue slides prepared for the August 1994 pathology 
report showing glioblastoma must be obtained so that they may 
be forwarded to AFIP for review in conjunction with the 
advisory opinion sought.

Accordingly, the case is REMANDED for the following:

The RO should contact the Pathology 
Department of the Michael Reese 
Hospital and Medical Center, at 2929 
South Ellis Avenue, Chicago, Illinois, 
60616, to obtain all the veteran's 
biopsy tissue slides/blocks, etc., 
(Pathology Accession [redacted]
[redacted]),  prepared in connection with 
the August 1994 pathology report 
showing glioblastoma.  (Additional 
identification information includes: 
date of birth October [redacted], 1949; 
admission number [redacted]; date 
received August 10, 1994; date 
reported: August 18, 1994; Med. Rec. 
number [redacted].)  The tissue 
slides/blocks obtained should be 
associated with the veteran's claims 
file and returned to the Board for 
submission by the Board to the AFIP 
for review and an advisory opinion.
The appellant need take no action until she is contacted by 
the RO (to obtain releases for the Michael Reese materials).

The purpose of this remand is to obtain the evidence 
necessary for an AFIP opinion.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


